internal_revenue_service number release date index number ------------------------------- -------------------------------------------------------- ------------------------------- ----------------------------- in re --------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-124562-14 date date legend decedent decedent trust son’s trust daughter’s trust company date date date year x y dear ----------- --------------------------- ------------------ --------------------------------------------- ------------------------------------------ -------------------------------------------- --------------------------- --------------------------- -------------------- ------------------ ------ --- --------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to transfers to a_trust the facts submitted and the representations made are as follows on date in year a date prior to decedent and decedent executed an irrevocable_trust trust the terms of which created two trusts one for the benefit of son and his descendants son’s trust and one for the benefit of daughter and her descendants daughter’s trust son’s trust and daughter’s trust have gst tax potential plr-124562-14 on date decedent and decedent gifted to son’s trust and daughter’s trust each an x percent interest in company and dollar_figurey also in year decedent and decedent made gifts to trusts established for their grandchildren grandchildren’s trusts these gifts qualified for the exemption to the gst tax provided in b of p l as amended by p l sec_1014 - gallo exemption decedent and decedent retained an accounting firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax return on the returns the gst_exemption of decedent and decedent was incorrectly allocated to the gifts to the grandchildren’s trusts but not allocated to the gifts to son’s trust and daughter’s trust decedent died on date a date prior to date decedent died on date a date after date at death both decedents had available gst_exemption that was automatically allocated pursuant to sec_2632 renumbered as sec_2632 effective date the gst_exemption automatically allocated included the gst_exemption incorrectly allocated to the gifts to the grandchildren’s trusts on the decedents’ year form sec_709 you are requesting an extension of time under sec_2642 and sec_301_9100-3 that the gst_exemption automatically allocated to son’s trust and daughter’s trust as a result of the death of the decedents be effective as of date the date of the transfers to son’s trust and daughter’s trust law and analysis sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2513 provides in general that a gift made by one spouse to any person other than his spouse is considered as made one-half by him and one-half by his spouse provided both spouses consent on their gift_tax returns sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect at the time of the gifts provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable plr-124562-14 sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 renumbered sec_2632 effective date provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2632 renumbered sec_2632 effective date provides that the allocation under sec_2632 shall be made among the properties described in sec_2632 and the trusts described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_2632 renumbered sec_2632 effective date provides that for purposes of sec_2632 the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_2642 in effect at the time of the transfer provides that if the allocation of the gst_exemption to any property is made on a timely filed gift_tax_return required by a the value of such property for purposes of sec_2642 determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2652 provides in general that the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual such gift shall be so treated for gst tax purposes sec_2642 provides that the secretary will by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date plr-124562-14 sec_2642 provides that in determining whether to grant relief the secretary will take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election will be treated as if not expressly prescribed by statute gallo exemption in b of p l as amended by p l sec_1014 - provides that a transfer to a grandchild in trust is not a direct_skip subject_to the gst tax if the transfer is made before date the aggregate transfers to a grandchild do not exceed dollar_figure during the lifetime of the grandchild no portion of trust corpus or income can be distributed to or for the benefit of any person other than the grandchild the trust estate is includible in the grandchild’s gross_estate if the grandchild dies before the trust terminates and for periods after the grandchild has attained age all of the trust income is distributed to or for the benefit of the grandchild not less frequently than annually notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the deemed_allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-124562-14 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the trustees are granted an extension of time of days from the date of this letter to allocate the gst_exemption deemed allocated by sec_2632 renumbered as sec_2632 effective date to son’s trust and daughter’s trust at the due_date of the decedents’ respective form sec_706 to date the date of the transfers the allocations will be effective as of date the allocations should be made on a supplemental form sec_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes
